DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 11-10-22 is acknowledged. Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 1a (see Figure 1) is not described in the specification.
Reference character 1b (see Figure 2) is not described in the specification.
Reference character 1d (see Figure 4) is not described in the specification.
Reference character 1e (see Figures 5, 6) is not described in the specification.
Reference character 18e1 (see Figures 5, 6) is not described in the specification.
Reference character 18e2 (see Figures 5, 6, 7) is not described in the specification.
Reference character 18f1 (see Figure 7) is not described in the specification.
Reference character 101f1 (see Figure 7) is not described in the specification.
Reference character 7f2 (see Figure 7) is not described in the specification.
Reference character 1f (see Figure 7) is not described in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Regarding claim 5:
At line 6, it is suggested that applicant insert the words the monolithic organic porous anion exchanger immediately before “has a total pore volume …” to define the structure having the total pore volume.
At line 7, it is suggested that applicant insert the words the monolithic organic porous anion exchanger immediately before “has anion exchange groups” to define the structure having the anion exchange groups.
At line 7, it is suggested that applicant insert the words the monolithic organic porous anion exchanger immediately before “has an ion exchange capacity …” to define the structure having the ion exchange capacity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1:
At lines 4-6, “wherein the raw material water for ultrapure water production contains metal impurities of any one or two or more elements selected from B, As, Al, Ti, Cr, Fe, Cu, Zn, Sn, V, Ga, and Pb,” is presented as an improper Markush group. The claim limitation “contains” is open claim language. Specifically, use of the transitional term “contains” does not exclude additional elements. The transitional language “consisting of” is absent from the Markush group and is used in Markush groups to close the claim to inclusion of other materials. Markush language using “contains” is indefinite. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). Applicant may overcome this rejection by placing the Markush group in proper Markush form. 
To overcome this rejection, the following language is suggested: “wherein the raw material water for ultrapure water production contains one or more metal impurities selected from the group of chemical elements consisting of B, As, Al, Ti, Cr, Fe, Cu, Zn, Sn, V, Ga, and Pb.”
Regarding claim 2:
At line 2, “a part of raw material water to be mixed” is indefinite. It is uncertain as to what water the applicant is referring. Specifically, the source of the “raw material water to be mixed” with the “raw material water for ultrapure water production” has not been established. It is believed applicant may possibly be referring to the returned, unconsumed, ultrapure water that was supplied to the use point. Applicant may overcome this rejection by labeling the “raw water to be mixed” using descriptions such as: “unconsumed raw material water” – if applicable. As such, there should also be a step of actually creating “raw material water to be mixed.”
Regarding claim 3:
At lines 2-3, “wherein the raw material water for ultrapure water production contains at least one element selected from “B and As” is presented as an improper Markush group. The claim limitation “contains” is open claim language. Specifically, use of the transitional term “contains” does not exclude additional elements. The transitional language “consisting of” is absent from the Markush group and is used in Markush groups to close the claim to inclusion of other materials. Markush language using “contains” is indefinite. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). Applicant may overcome this rejection by placing the Markush group in proper Markush form.
To overcome this rejection, the following language is suggested: “wherein the raw material water for ultrapure water production contains at least one element selected from the group consisting of B and As.”
Regarding claim 4:
At lines 2-3, “has a thickness of a continuous framework” is indefinite in that it is uncertain as to which feature of: (1) “monolithic organic porous exchanger,” (2) “continuous framework phase,” and (3) “continuous pore phase” applicant is referring. It is suggested that applicant rephrase the limitation as indicating: the desired feature followed by “having a thickness of …” For example: “monolithic organic porous exchanger having a thickness of ….”
At line 4, “an average diameter” is indefinite in that it is uncertain as to which feature of: (1) “monolithic organic porous exchanger,” (2) “continuous framework phase,” and (3) “continuous pore phase” applicant is referring. It is suggested that applicant rephrase the limitation as indicating: the desired feature followed by “having an average diameter of …” For example: “continuous framework phase having an average diameter of ….”
At lines 4-5, “a total pore volume of” is indefinite in that it is uncertain as to which feature of: (1) “monolithic organic porous exchanger,” (2) “continuous framework phase,” and (3) “continuous pore phase” applicant is referring. It is suggested that applicant rephrase the limitation as indicating: the desired feature followed by “having a total pore volume of ….” For example: “continuous pore phase having a total pore volume of ….”
At line 5, “has an ion exchange capacity of” is indefinite in that it is uncertain as to which feature of: (1) “monolithic organic porous exchanger,” (2) “continuous framework phase,” and (3) “continuous pore phase” applicant is referring. It is suggested that applicant rephrase the limitation as indicating: the desired feature followed by “having an ion exchange capacity of …” For example: “monolithic organic porous exchanger having an ion exchange capacity of ….”
At line 6, “(wet state)” is indefinite. Specifically, language appearing within enclosed parentheses is given no patentable weight, as it is uncertain if applicant intended to include the “wet state” language to limit the claimed subject matter.
At line 6, “a monolithic organic porous anion exchanger” is indefinite in that the feature is already recited on line 2 of claim 4. It is suggested applicant change “a” to the or said to remove the indefiniteness and establish proper antecedent basis to the previously recited limitation.
At line 7, “an organic porous cation exchanger” is indefinite in that applicant has indicated that “anion exchange groups” are uniformly distributed in the “organic porous cation exchanger.” Applicant’s specification makes a distinction at paragraph [0114], noting: “the monolithic cation exchanger differs from the monolithic anion exchanger in that the ion exchange groups introduced into the monolith are cation exchange groups rather than anion exchange groups ….”

Regarding claim 5:
At lines 2-3, the limitation that the monolithic organic porous anion exchanger is “a co-continuous structural material formed of a three-dimensionally continuous framework” is indefinite in that the monolithic organic porous anion exchanger was previously defined as formed of a continuous framework phase and a continuous pore phase. The limitation redefines the monolithic organic porous anion exchanger as both continuous and co-continuous. If such an interpretation is applicant’s intention for the claim language, it is suggested that applicant amend the claim to include language that defines the framework phase and pore phase as forming a co-continuous three-dimensional structure.
At line 4, “the entire constituent units” lacks antecedent basis. It is uncertain if the limitation is referring to 1) co-continuous structural material, 2) pore phase, 3) framework phase, 4) the ion exchanger, 5) the cation exchanger, or 6) exchanger filled module. Applicant is requested to amend the limitation to include the specific structure representing the “entire constituent units.”
At line 5, “three dimensionally continuous pores in the framework” is indefinite in that only a continuous pore phase has been recited. However, it is believed that applicant is further defining the pore phase as part of the framework having three-dimensionally continuous pores. If this interpretation is accurate, it is suggested that applicant amend the claim language to define the continuous pore phase comprises three dimensionally continuous pores in the continuous framework phase.
At line 6, “with an average diameter of 10 to 200 µm in a dry state” is indefinite in that antecedent (the pores or the framework) of the limitation is uncertain. It is believed that the limitation refers to the pore diameter. If this interpretation is accurate, it is suggested the claim be amended to “with the pores having an average diameter of 10 to 200 µm in a dry state.”
At line 8, “(water wet state)” is indefinite. Specifically, language appearing within enclosed parentheses is given no patentable weight, as it is uncertain if applicant intended to include the “water wet state” language to limit the claimed subject matter.
At lines 8-9, “and is a monolithic organic porous anion exchanger” is indefinite in that a monolithic organic porous anion exchanger has already been recited. To correct the indefiniteness of the claim caused by the limitation, it is suggested that the words “is a monolithic organic porous anion exchanger in which” be deleted.
Claims 6 and 7 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Inoue et al. (JP 2010264344 A) in view of Akira (WO 2017115550 A1).
Claim 1: Regarding the limitation: A method for producing ultrapure water to supply, to a use point, ultrapure water obtained by treating raw material water for ultrapure water production in an ultrapure water production apparatus, Inoue et al. (Inoue hereafter) teaches an apparatus for manufacturing ultrapure water (ultrapure water production apparatus for producing ultrapure water) capable of removing both fine particles and ion components incorporated into the ultrapure water (treating raw water to produce ultrapure water) transported (supply) through piping to the use point (ultrapure water transported to a use point). A module is packed with composite structural bodies composed of monolithic organic porous body comprising a continuous skeleton phase and a continuous void phase. The ion adsorption module is disposed in the piping through which the ultrapure water is transported (see Abstract). Inoue teaches an ultrapure water production apparatus used in the semiconductor manufacturing industry, and more specifically, an ion adsorption module for further purifying ultrapure water immediately before the use point (see Inoue translation: page 1, Technical Field). 
Regarding the limitation: wherein the raw material water for ultrapure water production contains metal impurities of any one or two or more elements selected from B, As, Al, Ti, Cr, Fe, Cu, Zn, Sn, V, Ga, and Pb, and wherein an ion exchanger-filled module filled with at least a monolithic organic porous anion exchanger is installed in a treatment path of the ultrapure water production apparatus or in a transfer path from the ultrapure water production apparatus to the use point, Inoue discloses the ion adsorption module 6 includes a container-like support structure having an inlet connected to the treated water inflow pipe and an outlet connected to the treated water outflow pipe, and a composite monolith ion exchange filled in the support structure (see translation: page 3). The installation location of the ion adsorption module 6 is not particularly limited. However, it is preferable that the ion adsorption module 6 be installed in the immediate vicinity of the use point 4, particularly when the ultrapure water transfer pipe 3 has a length of several tens of meters or more. Inoue teaches that the kind and packing form of the porous ion exchanger filled in the ion adsorption module can be arbitrarily determined according to the purpose of use - that is, the kind of impurities to be adsorbed. The module is filled with a porous anion exchanger, a porous cation exchanger, and a porous chelate adsorbent alone or in combination. A module in which a porous anion exchanger, a porous cation exchanger, and a porous chelate adsorbent are packed can be combined in any order. Inoue teaches the porous cation exchanger is used to remove metals that affect the semiconductor device (see Inoue translation: page 14, second full paragraph). Accordingly, Inoue is concerned with removing metal impurities from ultrapure water that affect the semiconductor device.
Inoue does not disclose specific metal impurities as claimed and removing these from ultrapure water.
However, Akira et al. (Akira hereafter) teaches that in the semiconductor manufacturing process, isopropanol (IPA) has been used for drying - after washing - a semiconductor substrate. Note that Akira discloses that “if metal ions are mixed in the IPA used for drying the semiconductor substrate after washing with water,” the metal remains on the semiconductor substrate, leading to a decrease in yield. For this reason, IPA used for drying a semiconductor substrate after washing with water is required to have a high purity with very little metal ions. Therefore, in order to reuse the recovered organic solvent, it is required to remove metal ions mixed from the recovered organic solvent by washing – (note that Akira teaches that metal ions present in the organic solvent, and detrimental to the semiconductor substrate, must be removed in order to reuse any recovered solvent). Akira provides a method for purifying an organic solvent having a high removal rate of polyvalent metal ions in the organic solvent. Akira discloses that by using a monolithic organic porous ion exchanger, polyvalent metal ions – such as: magnesium ions, chromium ions, zinc ions, etc. can be removed satisfactorily (metal impurities of any one or two or more elements selected from B, As, Al, Ti, Cr, Fe, Cu, Zn, Sn, V, Ga, and Pb) (see translation: Tech Solution, page 2). Akira discloses that the monolithic organic porous ion exchanger according to the method for purifying an organic solvent is a porous body in which either a cation exchange group or an anion exchange group is introduced into the monolithic organic porous body. The monolithic organic porous body according to the monolithic organic porous ion exchanger is a porous body having a skeleton formed of an organic polymer and a large number of communication holes serving as a flow path for a reaction solution between the skeletons. The monolithic organic porous ion exchanger is a porous body introduced so that either cation exchange groups or anion exchange groups are uniformly distributed in the skeleton of the monolithic organic porous body (see translation: page 4). Akira teaches the monolithic organic porous ion exchanger is a monolithic organic porous cation exchanger, and the polyvalent metal ion is a magnesium ion, a chromium ion, or a zinc ion. Akira teaches the polyvalent metal ion contained in the organic solvent before purification is not particularly limited as long as it is a polyvalent metal ion, but magnesium ion (divalent), chromium ion (divalent, trivalent or hexavalent), zinc Ion (divalent), aluminum ion (trivalent), nickel ion (divalent), manganese ion (2-7 valent), molybdenum ion (2-6 valent), titanium ion (2-4 valent), niobium ion (divalent to tetravalent), copper ions (divalent), etc. (metal impurities of any one or two or more elements selected from B, As, Al, Ti, Cr, Fe, Cu, Zn, Sn, V, Ga, and Pb) (see Akira translation: page 4, first paragraph).
Inoue and Akira are considered analogous references in the both are concerned with removing metal impurities present in water and solvents used for washing and drying semiconductor substrates.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Inoue removal of metal impurities from ultrapure water used for washing to include B, As, Al, Ti, Cr, Fe, Cu, Zn, Sn, V, Ga, and Pb because Akira teaches that these polyvalent metal ions are present in solvents used for drying semiconductors and should be recovered from the solvent for the purpose of obtaining high purity with very little metal ions where Inoue desires to remove metal impurities from ultrapure water used to wash semiconductor devices to avoid depositing metal impurities on the semiconductor devices which, as noted by Akira, can be detrimental to the device. 
Regarding the limitation: and water to be treated is passed through the ion exchanger-filled module for treatment, Inoue discloses that the water being treated is passed through an ion exchanger-filled module. The ion adsorption module is disposed in the piping through which the ultrapure water is transported (see Abstract). Inoue discloses the ion adsorption module 6 includes a container-like support structure having an inlet connected to the treated water inflow pipe and an outlet connected to the treated water outflow pipe, and a composite monolith ion exchange filled in the support structure (see Inoue translation: page 3, first full paragraph).
Claim 2: Regarding the limitation: The method for producing ultrapure water according to claim 1, wherein all of the raw material water for ultrapure water production or a part of raw material water to be mixed with the raw material water for ultrapure water production is collected washing water that has been used for washing semiconductors in a semiconductor production process, Inoue discloses that use points 4 of ultrapure water producing apparatus and water not used at use points 4 is returned to water storage tank 34 (water that has been used for washing semiconductors) and mixed with treated water 21 (collection of part of raw water to be mixed with raw material water for ultrapure water production). The treated water of the ion adsorption module 6 from which impurities have been removed is used for cleaning semiconductor devices at each use point 4 (washing water), and the remaining ultrapure water is circulated to the primary pure water storage tank 34 (water for ultrapure water production) (collected washing water used for washing semiconductors) (see Inoue Figure 10a; Inoue translation: page 3, first full paragraph; page 14, third full paragraph).
Claim 3: Regarding the limitation: The method for producing ultrapure water according to claim 1, wherein the raw material water for ultrapure water production contains at least one element selected from B and As, the above discussion of Inoue applies herein and is concerned with removing metal impurities that affect the semiconductor device (see Inoue translation: page 14, second full paragraph). 
Inoue does not, however, disclose boron (B) or arsenic (Ar) as the metal impurities for removal from the water for producing ultrapure water.
However, Akira teaches that in the semiconductor manufacturing process, isopropanol (IPA) has been used for drying - after washing - a semiconductor substrate. Note that Akira discloses that “if metal ions are mixed in the IPA used for drying the semiconductor substrate after washing with water,” the metal remains on the semiconductor substrate, leading to a decrease in yield. For this reason, IPA used for drying a semiconductor substrate after washing with water is required to have a high purity with very little metal ions. Therefore, in order to reuse the recovered organic solvent, it is required to remove metal ions mixed from the recovered organic solvent by washing – (note that Akira teaches that metal ions present in the organic solvent, and detrimental to the semiconductor substrate, must be removed in order to reuse any recovered solvent). Akira provides a method for purifying an organic solvent having a high removal rate of polyvalent metal ions in the organic solvent. Akira discloses that the polyvalent metal ion contained in the organic solvent before purification is not particularly limited (see translation, page 4. Akira discloses that by using a monolithic organic porous ion exchanger, polyvalent metal ions – such as: magnesium ions, chromium ions, zinc ions, etc. can be removed satisfactorily (metal impurities of any one or two or more elements selected from B, As, Al, Ti, Cr, Fe, Cu, Zn, Sn, V, Ga, and Pb) (see Akira translation: Tech Solution, page 2).
Inoue and Akira are considered analogous references in the both are concerned with removing metal impurities present in water and solvents used for washing and drying semiconductor substrates.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Inoue removal of metal impurities to include B and As because Akira teaches the removal polyvalent metal ions present in the water should be recovered for obtaining high purity with very little metal ions where Inoue notes that the porous ion exchanger filled in the ion adsorption module can be arbitrarily determined according to the kind of impurities to be adsorbed. 
Claim 4: Regarding the limitation: The method for producing ultrapure water according to claim 1, wherein the monolithic organic porous anion exchanger is formed of a continuous framework phase and a continuous pore phase, Inoue discloses a composite monolith ion exchanger is obtained by introducing an ion exchange group into a composite monolith, and is fixed to an organic porous body composed of a continuous skeleton phase (framework phase) and a continuous pore phase, and to the skeleton surface of the organic porous body. An organic porous body consisting of a continuous skeleton phase and a continuous pore phase, and a size formed on the skeleton surface of the organic porous body (see Inoue translation: page 3, third full paragraph).
Regarding the limitation: has a thickness of a continuous framework of 1 to 100 µm, Inoue teaches a three-dimensional continuous skeleton (continuous framework) having an average thickness of 1 μm to 60 μm (see Inoue translation: page 3, fourth full paragraph). Inoue’s range falls completely within the claimed range.
Regarding the limitation: an average diameter of continuous pores of 1 to 1000 μm, Inoue teaches an average pore diameter of 10 μm to 150 μm (see Inoue translation: page 3, third full paragraph). Inoue’s range falls completely within the claimed range.
Regarding the limitation: and a total pore volume of 0.5 to 50 mL/g, Inoue teaches a total pore volume of 0.5 to 5 ml/g (see translation: page 3, third full paragraph). Inoue’s range falls completely within the claimed range.
Regarding the limitation: has an anion exchange capacity of 0.1 to 1.0 mg equivalent/mL (wet state), Inoue discloses the ion exchange groups are uniformly distributed in the composite structure. The composite anion exchanger ion exchange capacity per volume was 0.32 mg equivalent / ml in a water-wet state (see translation: page 7, first full paragraph; page 17, first full paragraph). Inoue’s value is completely within the claimed range.
Regarding the limitation: and is a monolithic organic porous anion exchanger in which anion exchange groups are uniformly distributed in an organic porous cation exchanger, Inoue teaches that to confirm the distribution state of the quaternary ammonium groups in the porous anion exchanger, the anion exchanger was treated with an aqueous hydrochloric acid solution to form a chloride form, and then the distribution state of chlorine atoms was observed by EPMA. As a result, it was confirmed that the chlorine atoms were uniformly distributed not only on the skeleton surface of the anion exchanger but also inside the skeleton, and the quaternary ammonium groups were uniformly introduced into the anion exchanger (uniform distribution in a monolithic organic porous anion exchanger).
Inoue teaches that to confirm the distribution state of the sulfonic acid group in the composite monolith cation exchanger, the distribution state of sulfur atoms was observed by EPMA. The results are shown in FIGS. 4 and 5, the left and right photographs correspond to each other. FIG. 4 shows the distribution of sulfur atoms on the surface of the cation exchanger, and FIG. 5 shows the distribution of sulfur atoms in the cross-section (thickness) direction of the cation exchanger. In Figures 4 and 5, it can be seen that the sulfonic acid groups are uniformly introduced on the skeleton surface of the cation exchanger (uniform distribution in a monolithic organic porous cation exchanger) and inside the skeleton (see Inoue translation: page 7) (cross-sectional direction). Inoue teaches uniform distribution of both anion and cation exchange groups.
Claim 5: Regarding the limitation: The method for producing ultrapure water according to claim 4, wherein the monolithic organic porous anion exchanger is a co-continuous structural material formed of a three dimensionally continuous framework comprising an aromatic vinyl polymer containing 0.1 to 5.0 mol% of crosslinked structural units among the entire constituent units, Inoue teaches a composite monolith ion exchanger is obtained by introducing an ion exchange group into a composite monolith, and is fixed to an organic porous body composed of a continuous skeleton phase (continuous framework) and a continuous pore phase, and to the skeleton surface of the organic porous body. An organic porous body consisting of a continuous skeleton phase and a continuous pore phase, and a size formed on the skeleton surface of the organic porous body. A composite structure having an average pore diameter of 10 to 150 μm (see Abstract) and a total pore volume of 0.5 to 5 ml/g in a water wet state (see Abstract), The ion exchange capacity per volume is 0.2 mg equivalent / ml or more (see Abstract), and the ion exchange groups are uniformly distributed in the composite structure. The continuous skeleton phase and the continuous pore phase of the organic porous body. And a three-dimensional continuous skeleton (three-dimensional framework) (see Inoue translation: page 3, fifth full paragraph). Examples of the basic structure of the organic porous material include a continuous macropore structure and a co-continuous structure. The skeletal phase of the organic porous material appears as a columnar continuum, a concave wall continuum, or a composite thereof, and has a shape that is clearly different from a particle shape or a protrusion shape (see translation: page 3). In the composite monolith ion exchanger of the present invention, the introduced ion exchange groups are uniformly distributed not only on the surface of the skeleton of the composite monolith but also inside the skeleton phase (see page 7, first full paragraph). Here, “the ion exchange groups are uniformly distributed” means that the distribution of the ion exchange groups is uniformly distributed at least on the order of μm on the surface of the skeleton phase and inside the skeleton phase (see Inoue translation: page 7, third full paragraph). The kind and packing form of the porous ion exchanger filled in the ion adsorption module can be arbitrarily determined according to the purpose of use, that is, the kind of impurities to be adsorbed. That is, the module can be filled with a porous anion exchanger, a porous cation exchanger, and a porous chelate adsorbent alone or in combination. Moreover, as a method of mixing, there are lamination in the direction of water flow, mixed filling of small block ion exchangers, and the like. Furthermore, a module in which a porous anion exchanger, a porous cation exchanger, and a porous chelate adsorbent are packed alone can be combined in any order (see translation: page 14, second full paragraph). Examples of the first crosslinking agent having at least two or more vinyl groups in one molecule include divinylbenzene, divinylnaphthalene, divinylbiphenyl, and ethylene glycol dimethacrylate. These crosslinking agents can be used singly or in combination of two or more. A preferred first cross-linking agent is an aromatic polyvinyl compound such as divinylbenzene, divinylnaphthalene, and divinylbiphenyl because of its high mechanical strength (aromatic vinyl polymer). The amount of the first crosslinking agent used is 0.3 to 10 mol%, particularly 0.3 to 5 mol%, and more preferably 0.3 to 3 mol%, based on the total amount of the vinyl monomer and the first crosslinking agent (containing 0.1 to 5.0 mol% of crosslinked structural units among the entire constituent units; Inoue’s range of 0.3 to 10 mol% overlaps the claimed range) (see translation: page 8). A preferred second crosslinking agent is an aromatic polyvinyl compound such as divinylbenzene, divinylnaphthalene, and divinylbiphenyl because of its high mechanical strength and stability to hydrolysis. The amount of the second crosslinking agent used is preferably 0.3 to 20 mol%, particularly 0.3 to 10 mol%, based on the total amount of the vinyl monomer and the second crosslinking agent (containing 0.1 to 5.0 mol% of crosslinked structural units among the entire constituent units) (see Inoue translation: page 10, second full paragraph). Inoue teaches that the crosslinking density of the polymer material is not particularly limited, it contains 0.3 to 10 mol%, preferably 0.3 to 5 mol% of crosslinked structural units with respect to all the structural units constituting the polymer material (see Inoue translation, page 9, first full paragraph). 
Regarding the limitation: with an average thickness of 1 to 60 µm in a dry state, 
As a preferable structure of the organic porous body, a continuous macropore structure in which bubble-shaped macropores overlap each other, and the overlapping portion becomes an opening having an average diameter of 30 to 150μm in a wet state. And a three-dimensional continuous skeleton having an average thickness of 1 to 60μm in a water-wet state (see Inoue translation: page 3, fifth full paragraph).
	Inoue does not teach a monolithic exchanger having a three-dimensional thickness of 1-60 µm in the dry state.
	However, Akira teaches a monolithic ion exchanger has a three-dimensional average thickness of 1 to 60 μm in a dry state composed of an aromatic vinyl polymer containing 0.1 to 5.0 mol% of a cross-linking structural unit among all the structural units (see Akira translation, page 15).
Inoue and Akira are considered analogous references in the both are concerned with removing metal impurities present in water and solvents used for washing and drying semiconductor substrates.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided an monolithic ion exchanger in the dry state having a thickness of 1 to 60 μm as suggested by Akira in the same art as Inoue for the benefits provided therein.
Regarding the limitation: and three dimensionally continuous pores in the framework with an average diameter of 10 to 200 µm in a dry state, Inoue discloses a co-continuous structure having three-dimensionally continuous pores of 10 to 100μm. Monolithic organic porous ion exchangers each having an average size of pores in the moisture wet state of 10 to 150μm (see Abstract). Further, in the organic porous ion exchanger of the present invention, the average diameter of the pores or openings of the composite monolith ion exchanger in the water wet state is the average diameter of the pores or openings of the composite monolith ion exchanger in the dry state. Accordingly, Inoue teaches that the dry state is equivalent to the wet state (continuous pores in the framework with an average diameter of 10 to 200 µm in a dry state) (see Inoue translation: page 3, first full paragraph). 
Regarding the limitation: has a total pore volume of 0.5 to 10 mL/g in a dry state, Inoue teaches monolithic organic porous ion exchangers having a total pore volume of 0.5 to 5 mL/g (Inoue’s range falls completely within the claimed range) (see Abstract). Note that the total pore volume of the composite monolith (monolith intermediate, composite monolith, composite monolith ion exchanger) is the same both in the dry state and in the water wet state (see Inoue translation, page 6, last paragraph). 
Regarding the limitation: has anion exchange groups, Inoue teaches that the kind and packing form of the porous ion exchanger filled in the ion adsorption module can be arbitrarily determined according to the purpose of use, that is, the kind of impurities to be adsorbed. The module can be filled with a porous anion exchanger, a porous cation exchanger, and a porous chelate adsorbent alone or in combination. Furthermore, a module in which a porous anion exchanger, a porous cation exchanger, and a porous chelate adsorbent are packed alone can be combined in any order (see Inoue translation, page 14, second full paragraph). Inoue teaches anion exchange groups) (see Inoue translation, page 7, third paragraph).
Regarding the limitation: has an anion exchange capacity per volume in a water wet state of 0.2 to 1.0 mg equivalent/mL (water wet state), monolithic organic porous ion exchangers each having an ion exchange capacity per volume in the moisture wet state of 0.2 mg-equivalent/ml or more (see Abstract). The obtained composite anion exchanger had a swelling ratio of 2.0 times before and after the reaction, and the ion exchange capacity per volume was 0.32 mg equivalent/mL in a water-wet state (see Inoue translation: page 17, second full paragraph) Inoue’s value is completely within the claimed range.
Regarding the limitation: and is a monolithic organic porous anion exchanger in which the anion exchange groups are uniformly distributed in the organic porous anion exchanger, Inoue teaches that in order to confirm the distribution state of the quaternary ammonium groups in the porous anion exchanger, the anion exchanger was treated with an aqueous hydrochloric acid solution to form a chloride form, and then the distribution state of chlorine atoms was observed by EPMA. As a result, it was confirmed that the chlorine atoms were uniformly distributed not only on the skeleton surface of the anion exchanger but also inside the skeleton, and the quaternary ammonium groups were uniformly introduced into the anion exchanger. Accordingly, Inoue discloses the ion exchange groups are uniformly distributed in the composite structure (see Inoue translation: page 17, second full paragraph).
Claim 6: Regarding the limitation: The method for producing ultrapure water according to claim 1, wherein the ion exchanger-filled module is filled with a cation exchanger in a stage preceding or subsequent to the monolithic organic porous anion exchanger, Inoue teaches the kind and packing form of the porous ion exchanger filled in the ion adsorption module can be arbitrarily determined according to the purpose of use, that is, the kind of impurities to be adsorbed. The module can be filled with a porous anion exchanger, a porous cation exchange (exchanger filled module filled with cation exchanger), and a porous chelate adsorbent alone or in combination. Furthermore, a module in which a porous anion exchanger, a porous cation exchanger, and a porous chelate adsorbent are packed alone can be combined in any order a cation exchanger in a stage preceding or subsequent to an anion exchanger (see translation, page 14, second full paragraph). Accordingly, the cation exchanger may precede or follow an anion exchanger.
Claim 7: Regarding the limitation: The method for producing ultrapure water according to claim 1, wherein the water to be treated is passed through the monolithic organic porous anion exchanger-filled module at a water passing speed SV of 20000 h-1 or less, Inoue does not specifically disclose a space velocity passing rate for removing metal ion contaminants and preparing the ultrapure water.
Akira teaches that when the organic solvent containing polyvalent metal ions is brought into contact with the monolithic organic porous ion exchanger, the liquid passing rate of the organic solvent is preferably a space velocity (SV), preferably 1 to 1000 h−1, and is preferably 2 to 100 h−1 because if the liquid flow resistance becomes high, or the liquid flow rate becomes too large relative to the adsorption rate of the metal component, the adsorption of polyvalent metal ions is insufficient. (see Akira translation: page 21).
Inoue and Akira are considered analogous references in the both are concerned with removing metal impurities present in water and solvents used for washing and drying semiconductor substrates.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Inoue, modified, a passing rate, SV, for the metal-containing water through the monolithic organic porous ion exchanger of Inoue of 20000 h-1 or less because Akira teaches that if the liquid flow resistance becomes high, or the liquid flow rate becomes too large relative to the adsorption rate of the metal component, the adsorption of polyvalent metal ions is insufficient and Akira overlaps the claimed passing rate.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Inoue et al. (JP 2010264344 A) in view of Akira (WO 2017115550 A1), as applied to claims 1-7 above, and further in view of Suzuki et al. (JP 2000140631 A).
Claim 3: Regarding the limitation: The method for producing ultrapure water according to claim 1, wherein the raw material water for ultrapure water production contains at least one element selected from B and As, The above discussions of Inoue and Akira apply herein. Inoue disclose the importance of removing metal impurities from ultrapure water for washing and solvents for drying.
Inoue and Akira do not disclose removal of boron or arsenic.
Suzuki et al. (Suzuki hereafter) disclose an ion exchange resin for selectively absorbing boron in water being utilized for removal of trace quantities of boron from ultrapure water used for semiconductor processing (see Abstract).
Inoue, Akira, and Suzuki are considered analogous references in that each is concerned with removal of metal impurities in ultrapure water and solvents used in cleaning and drying semiconductors.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Inoue, modified, removal of boron impurities in the purification process for producing ultrapure water for washing semiconductors because Suzuki teaches boron removal from the water used in the semiconductor processing, where both Inoue and Akira teach that metal impurities in ultrapure water used for washing and drying semiconductors are required to have a high purity with very little metal ions and metal impurities deposited on semiconductor device can be detrimental to their operation.
Prior Art of Record
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure: Zhang et al. (US Patent Number: 9,607,864 B2) teaches metal ions in semiconductor wafer cleaning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773